DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2022.

Applicant’s election without traverse of Group I in the reply filed on 11/08/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 8,769,771).
In regard to claim 1, Hsu discloses a connection device, comprising:
two adjacent connectors 1, 2 configured to support a flexible member 4;
a first connecting portion 22 of a first connector 2 of the two adjacent connectors being rotatably connected to a second connecting portion 12 of a second connector 1 of the two adjacent connectors, wherein:
the first connector 2 rotates relative to the second connector 1 based on relative rotations between the first connecting portion 22 and the second connecting portion 12; and
the two adjacent connectors rotate to a first limit position (fig. 6) and a second limit position (fig. 9) based on the relative rotations between the first connector 2 and the second connector 1.

In regard to claim 2, Hsu discloses the first connector 2  rotates relative to the second connector 1 about a rotation center based on the relative rotations between the first connecting portion 22 and the second connecting portion 12;
the rotation center is on a side of the first connecting portion 22 and the second connecting portion 12 supporting the flexible member 4; and
the rotation center is outside the first connecting portion 22 and the second connecting portion 12.

In regard to claim 3, Hsu discloses when the two adjacent connectors are at the first limit position (fig. 6), the two adjacent connectors support the flexible member 4 having a first length; when the two adjacent connectors are at the second limit position (fig. 9), the two adjacent connectors support the flexible member 4 having a second length; and the first length equals to the second length.


In regard to claim 6, Hsu discloses the first connecting portion 22 includes a first arc surface; the second connecting portion 12 includes a second arc surface; the second arch surface contacts the first arc surface and rotates relative to the first arc surface about a first rotation center; and the first connector 2 rotates relative to the second connector 1 based on relative rotations between the first arc surface and the second arc surface.

In regard to claim 8, Hsu discloses the first connecting portion 22 includes a circular sliding groove 23; a sidewall of the sliding groove forms the first arc surface; the second connecting portion 12 includes a circular protrusion structure 113, the circular protrusion structure 113 is inserted in the sliding groove 23 and rotates relative to the sliding groove 23 about the first rotation center; and a sidewall of the protrusion structure 113 forms the second arc surface.

In regard to claim 9, Hsu discloses a limiting groove 24 provided on an inner wall of the sliding groove 23; a limiting protrusion piece 121 provided on the protrusion structure 113 and corresponding to a position of the limiting groove 24, wherein:
when the protrusion structure 113 slides in the sliding groove 23, the limiting protrusion piece 121 slides in the limiting groove 24; and
when the limiting protrusion piece 121 abuts a sidewall of the limiting groove 24, the two adjacent connectors are at the second limit position (fig. 9);
a position limiting structure (see illustrated drawing below) provided on the first connector 2 and corresponding to a position of the protrusion structure 113, wherein:
when the protrusion structure 113 slides in the sliding groove 23 until abutting the position limiting structure, the two adjacent connectors are at the first limit position (fig. 6).




[AltContent: textbox (position limiting structure)][AltContent: connector]
    PNG
    media_image1.png
    383
    633
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 4, 5, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 4, the prior art fails to provide, teach or suggest when the two adjacent connectors are at the first limit position, small ends of the two adjacent connectors have a first distance, and large ends of the two adjacent connectors have a second distance; 
when the two adjacent connectors are at the second limit position, the small ends of the two adjacent connectors have a third distance, and the large ends of the two adjacent connectors have a fourth distance; and the third distance is longer than the first distance, and the fourth distance is longer than the second distance. In regard to claim 5, the prior art fails to provide, teach or suggest when the two adjacent connectors are at the second limit position, the two adjacent connectors are configured to support the flexible member in an unfolded state, and the flexible member contacts a supporting surface of the connector. In regard to claim 7, the prior art fails to provide, teach or suggest the first connector maintains relative position with the second connector based on friction between the first arc surface and the second arc surface when the external force is removed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
11/21/2022


/THO D TA/Primary Examiner, Art Unit 2832